DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 15/914,804, filed 03/07/2018 (issued as US PAT 10441575), 15/914,804 is a DIV of 15/675,435, filed 08/11/2017 (issued as US PAT 10137111) and 15/675,435 claims priority to 62/373,871, filed 08/11/2016.
This application has published as US20190388396A1.

Status of Claims and Reasons for Allowance
Claims 16-31 are allowed.
The previous obviousness rejections of claims 16-31 over the cited prior art are withdrawn.1 
While the closest prior art, WO ‘892 (Cirilli), suggests a combination of fenbendazole with omeprazole, it does not provide a basis to arrive at the claimed invention, a blended mixture including about 22% w/v omeprazole, about 30% w/v fenbendazole, and dextrose anhydrous powder, as per claim 16. The cited prior art 
Additionally, Example 1 of the specification provides a working example (comparable to the cited prior art), where two horse subjects with Grade 2 ulcers (dark pitting and rough edges of the stomach lining), were not responsive to monotherapy with 37% w/v omeprazole.  Upon treatment of the horses with a fenbendazole/ omeprazole combination composition, the horses’ stomach linings returned to normal grade (smooth stomach lining with no dark spots).
In general, the background art notes that fenbendazole has been considered for the treatment of equine ulcers, but does not teach its effectiveness.  One study noted that after 4 weeks of treatment with fenbendazole, gastric ulcers scores were no different than those in controls. See page 588, first full paragraph of Buchanan and Andrews, Treatment and prevention of equine gastric ulcer syndrome, January 2004Veterinary Clinics of North America Equine Practice 19(3):575-97.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 	Claims 16 and 17 are rejected under 35 U.S.C. § 103 as allegedly being obvious over
        Cirilli (WO 2017/021992) in view of Junggren (US 4,255,431) and Kyle (US 5,538,989).
        	Claims 18-21 are rejected under 35 U.S.C. § 103 as allegedly being obvious over Cirilli
        in view of Junggren and Kyle as applied to claims 16-17 and in further view of Jolliffe (US
        2008/0317855) as evidenced by Chefs Resources Scooper Sizes website. Applicant respectfully disagrees.
        	Claims 22, 26, 27 and 31 are rejected under 35 U.S.C. § 103 as allegedly being obvious over Cirilli in view of Junggren and Kyle.
        	Claims 23-25 and 28-30 are rejected under 35 U.S.C. § 103 as allegedly being obvious
        over Cirilli in view of Junggren and Kyle as applied to claims 22, 26, 27 and 31, in further view of
        Fallin (US 2019/0321348).